Title: To Alexander Hamilton from Timothy Pickering, 29 April 1801
From: Pickering, Timothy
To: Hamilton, Alexander


Easton [Pennsylvania], April 29, 1801
Dear Sir,
Mr Joseph Dennie, now of Philadelphia, has more than once observed to me, that he had never the happiness of being known to you. He repeated the observation, as I lately passed thro’ that city. And manifesting an earnest desire to be introduced, requested me to write to you for that purpose.

Of Mr Dennie’s genius and literary talents, you will judge from his writings. These have appeared chiefly in periodical publications. He formerly edited a weekly paper in New Hampshire, called the Farmer’s Museum: And he is the editor of the paper now published weekly in Philadelphia, under the title of the Port Folio.
Correct in his morals and notions of Government, and attached to that system of administration for which our country is so much indebted to you, I shall be allowed the liberty of thus introducing Mr Dennie to your notice, and of recommending him to your attention & patronage.
With sincere respect & esteem, I am, dear sir, Your obedt servant
Timothy Pickering
Alexander Hamilton, Esqr

